Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election of group III, claims 2-12 and 16-18 in the reply filed on 02/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s election of species 1,3 propanediol mononitrate and oxidative stress is also acknowledged. All claims are under prosecution.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duval et al.  (WO 2012/084629, presented in IDS) in view of Butawan et al.  (Nutrients. 2017 Mar; 9(3): 290, presented in IDS). 
	Duval teaches a method for reducing the production of methane  emanating from the digestive activities of a ruminant and/or for improving  ruminant animal (cow, goat sheep) performance  by using, as active compound  at least one organic molecule 
	Duval does not teach non-therapeutic alleviation  or prophylaxis of symptoms of oxidative stress, a reduced immune system or cartilage damage of a ruminant as claimed with nitrooxypropanol (propanediol mononitrate). Butawan as discussed below teaches how methyl donors help in treating the above conditions.

Therefore, in view of Butawan et al. teaching use of methyl donor, one of ordinary skill would have been motivated to use the nitrooxypropanol of Duval for use as inflammation, joint /muscle pain, oxidative stress, and antioxidant capacity in animals, because Duval desires additives that reduce methane emanating from digestive tract of ruminants by  teaching  a method for reducing the production of methane  emanating from the digestive activities of a ruminant and/or for improving  ruminant animal performance  by using, as active compound  at least one organic molecule substituted  at any position with at least one nitrooxy group, or a salt thereof, which is administrated to the animal together with the feed, wherein the active compound is nitrooxypropanol and Butawan teaches use of methyl donors for reducing oxidative stress in animal and human.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-12 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/960,690 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a method for the non-therapeutic alleviation or prophylaxis of symptoms of oxidative stress, a reduced immune system or cartilage damage of a ruminant, wherein the method comprises the consecutive steps of: (a) assessing if the ruminant is in need of treatment for the non-therapeutic alleviation or prophylaxis of symptoms of oxidative stress, a reduced immune system or cartilage damage: and thereafter (b) administering to the ruminant in need of the treatment an effective amount of a compound selected from the group consisting of propandiol mononitrate and chloroform or a composition comprising the compound prior to the ruminant experiencing, while the ruminant is experiencing and/or after the ruminant has experienced the symptoms of oxidative stress, a reduced immune system or cartilage damage.
The copending claims recite a method for the non-therapeutic alleviation or prophylaxis of the symptoms of stress in ruminants, said method including administering propanediol mononitrate or chloroform or a composition comprising propanediol mononitrate or chloroform to a ruminant prior to experiencing stress, while experiencing stress and/ or after having experienced stress. The copending method comprising propanediol mononitrate and/or chloroform reads on the instantly claimed method of non-therapeutic alleviation or prophylaxis of symptoms of oxidative stress, a reduced .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 1612